Title: From Benjamin Franklin to Chaumont, 10 May 1779
From: Franklin, Benjamin
To: Chaumont


Dear Sir,
Passy May 10. 1779.
I received the Letter you did me the honour to write to me the 1st. inst. That inclosed for the Marquis de la Fayette was sent to him directly. The other for M. de Sartine, was carry’d to Marly by my Son; but he being at Paris, it was brought back and delivered to him there the next Morning. His Answer has been ever since expected, to be return’d by your Express, but not arriving, we suppose he has sent it by some other Opportunity. All Paris now talks of the Marquis de la Fayette’s going to America with Troops, &c. From Holland I have certain Advice, that the States General have come to a Resolution to give Convoys to their Merchant Ships, notwithstanding the last Memorial of Sir Joseph York: and to fit out immediately 32. Sail of Men of War for that purpose. This Resolution was taken the 26th past. With the greatest Esteem and Affection, I am ever, Dear Sir, Your most obedient & most humble Servant.
B Franklin
M. De Chaumont.
